OPINION — AG — THE ONLY VESSELS WHICH MUST BE NUMBERED UNDER THE PROVISIONS OF 63 O.S. 1961 804 [63-804], ARE THOSE THAT COME WITHIN THE DEFINITION OF "MOTOR BOAT" AS THAT TERM IS DEFINED IN 63 O.S. 1961 802 [63-802]. UNDER THE NORMAL USAGE, A SAIL BOAT, CANOE OR ROW BOAT IS NOT PROPELLED BY A MOTOR AND IS NOT REQUIRED TO BE NUMBERED UNDER THE PROVISIONS OF SECTION 804, SUPRA; HOWEVER, IT A SAIL BOAT, CANIE, OR ROW BOAT IS PROPELLED BY A MOTOR WHETHER OR NOT SUCH MOTOR IS THE PRINCIPAL SOURCE OF PROPULSION, THEN SAME WOULD BE CONSIDERED A MOTORBOAT UNDER THE AFOREMENTIONED STATUTORY DEFINITION AND SUBJECT TO THE REQUIREMENTS OF 63 O.S. 1961 801-824 [63-801] — [63-824] CITE: 25 O.S. 1961 1 [25-1], 63 O.S. 1961 803 [63-803] (LEE COOK)